Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                 Reasons for Allowance

                                                    Cancelled Claims

Claims 4, 16 and 26-28 are cancelled.


                                                  Allowed Claims

     Claims 1-3 and 5-12 are allowed for the reason the prior art does not teach or suggest in claimed combination, “…wherein said processor is configured to enter the athlete as a participant in the sporting event and  charge the athlete an event entry fee by the athlete’s crossing of an event starting line.”


     Claims 13-15 and 17-25 are allowed for the reason  the prior art does not teach in claimed combination, “… wherein the entering of the athlete as a participant in the sporting event is conducted by the athlete’s crossing of an event staring line..”





                                             Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd Martin on 2-4-2021.

Amend claim 1 as follows:

(Amended by the Examiner) An image recognition system for entering an athlete in a sporting event, the system comprising:
               a camera configured to capture an image of the athlete commencing the
         sporting event;
              an athlete database configured to store a profile image of the athlete prior to 
         commencement of the event; a processor configured to compare the profile 
         image stored in said athlete database with a commencement image of the 
        athlete captured  by said camera, said processor being configured to register the 
        athlete to participate in the sporting event  based on the comparison between the 
      profile 
              and  wherein said processor is configured to enter the athlete as a participant
     in the sporting event and charge the athlete an event entry fee by  the athlete’s 
     crossing of an event starting line.
         Claim 4 is cancelled.

     Amend claim 13 as follows:

13.  A method of image recognition entry of an athlete in a sporting event, comprising:
     capturing a digital profile image of the athlete prior  to commencement of the sporting event;
      associating, with a processor, identification data of the athlete with the athlete’s profile image; 
     capturing a digital commencement image of the athlete as the athlete commences the sporting event; registering the athlete to participate in the  sporting event based on a comparison of the profile image and the commencement image; and wherein the entering of the athlete as a participant in the sporting event is conducted  by the athlete’s crossing of an event starting line.

     Claim16 is cancelled.

     Claim 26 is cancelled.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME GRANT II/Primary Examiner, Art Unit 2664